Citation Nr: 0736789	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-37 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of L5-S1 with left L3-4 disc with quadriceps weakness 
and partial foot drop/status post left L3-4 laminectomy with 
scar (claimed as lower back injury/left leg nerve damage/ 
scar tissue and arthritis lower back) (hereinafter "lower 
back disability").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 


FINDING OF FACT

The veteran's claimed lower back disability was not 
manifested in active service or for more than one year 
thereafter.


CONCLUSION OF LAW

The veteran's lower back disability was not incurred in or 
aggravated by service; nor may be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
June 2004.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, any deficiencies of such notification 
would not be prejudicial, as this case involves only a 
service connection claims.  With service connection cases, no 
disability rating or effective date is assigned when service 
connection is denied.  Also, in cases where service 
connection is granted, it is the responsibility of the agency 
of original jurisdiction to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disability at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The May 1966 service medical entrance examination report 
indicates that the veteran "[h]ad muscle spasm in back in 
high school. No trouble now."  Clinic notes dated March 1968 
indicate a recurrence of low back strain.  In April 1968, the 
veteran was hospitalized in Rota, Spain when he injured 
himself while pulling a boat from the water.  He was 
diagnosed with acute lumbosacral strain.  Following the 
accident, clinic notes dated April 1968 have a notation of 
"Admit-Acute lumbosacral strain.  The May 1968 separation 
exam shows "Hospitalized at Rota Spain for acute lumbosacral 
strain in 68.  Continues to have slight symptoms." 
 
Subsequent to service, the veteran was seen at a private 
facility, Greenville Hospital System ("Greenville"), in May 
1985 for complaints of low back pain off and on since 1976.  
The private doctor rendered an impression of "probable large 
protruded or extruded disc, quite likely L3-4 with a 
secondary foot drop and quad weakness.  Hypertension by 
history."  Records from Greenville showed that the veteran 
underwent a left L3-4 laminectomy and removal of a large 
extruded disc.  The records also revealed that the veteran 
suffered from degenerative disc disease at L5-S1 and some 
mild narrowing at L4-5. 
 
Records from Southeastern Neurosurgical & Spine Institute, 
St. Francis Healthcare System dated from August 2000 to 
November 2000 noted that the patient had surgery about 16 
years previously and currently suffered from back and left 
leg pain.  The private doctor rendered an impression of 
normal thoracic myelogram with extradural defect on the left 
at L2-3 consistent with a FAR (frontal arousal rhythm) 
lateral stenosis or herniated nucleus pulposus.  It was also 
charted that there was post-surgical changes and degenerative 
changes of L4-5 and the L5 lamina.  The private doctor 
rendered a finding of FAR lateral left L2-3 disc herniation 
and bilateral lateral recess severe stenosis of L5-S1. 
 
In September 2004, the veteran underwent a VA spine 
examination.  The veteran told the examiner that he developed 
lower back pain in 1967 when he was in Spain and pulled a 
boat from the water.  The veteran also told the examiner that 
he had a laminectomy in 1985 for low back pain and left foot 
drop and weakness in the left quadriceps.  The low back 
problem improved, except for the foot drop.  In 2000, 
however, the veteran stated that he started to have low back 
pain again, but in a higher location.  He also told the 
examiner that he worked at an autobody shop for 11 years, but 
had to resign because of the back pain.  He had a second 
laminectomy at L2-L3, which improved his condition.  

The examiner noted that the veteran took Neurontin and Bextra 
for pain and that his pain has a tendency to radiate to the 
left leg, which affects his ability to walk.  The examiner 
also noted that the veteran's range of motion did not change 
with repetitive use.  The examiner indicated that the veteran 
did not work and had no problem with daily living activities.  
For the lumbar spine, the flexion was 40 degrees without 
pain, 50 degrees with pain and the extension was 20 degrees 
without pain, 25 degrees with pain.  The lateral flexion 
right and left was 20 degrees without pain, and 30 degrees 
with pain.  The rotation of the right or left was 25 degrees 
without pain and 35 degrees with pain.  The range of motion, 
however, was not limited by pain, fatigue, weakness or lack 
of motion.  The veteran had a left footdrop with 0 strength 
out of 1/6 of the anterior tibialis and peroneal muscles on 
the left leg.

The examiner rendered a diagnosis of left footdrop and absent 
Achilles reflexes and steppage gain due to L5-S1 ruptured 
disk in 1985 and another ruptured disk in 2000.  The examiner 
stated that "[t]he low back pain [was] with almost all 
certainty due to the foraminal stenosis at L5-S1 that is 
bilateral and severe."
 
As to etiology, the examiner noted (after review of the 
claims file) in an October 2004 addendum that the veteran 
complained of mild low back pain twice in 1966 and once in 
1968; and, that according to the Greenville doctor, the 
veteran did not complain of further pain until 1976 when 
again he had low back pain intermittently.  The examiner 
mentioned that it was in 1995 when the veteran developed the 
acute onset of low back pain with left foot drop and weakness 
of the left quadriceps that led to the laminectomy.  He 
opined that the acute back pain developed in 1985.  The 
examiner also stated that "[w]hether the low back pain that 
he had sporadically presented before was the beginning of low 
back disk remains a moot question at this point."
 
The Board has reviewed all of the aforementioned medical 
evidence and finds that, while the veteran was treated for 
lower back problems in service, his current disability was 
not shown until 1985, more than a decade subsequent to 
service.  This is reflected in the VA examination report, and 
the opinion therein based on a claims file review.  There is 
no competent medical evidence containing a contrary opinion. 
 
Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion and that of his 
relatives and friends, as indicated by the various lay 
statements found in the claims file.  The veteran, nor his 
relatives and friends, however, has not been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation. 
 
Accordingly, the lay opinions do not constitute medical 
evidence and lack probative value.  Espiritu v. Derwinski, 2 
Vet. App. 482 (1992) (a veteran is not competent to offer 
opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a lower back 
disability, and this claim must be denied. 
 
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 U.S.C.A. § 
5107(b). 


ORDER

Service connection for degenerative disc disease of L5-S1 
with left L3-4 disc with quadriceps weakness and partial foot 
drop/status post left L3-4 laminectomy with scar (claimed as 
lower back injury/left leg nerve damage/ scar tissue and 
arthritis lower back), is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


